UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KURELL BROWN, on behalf of himself and
                                                                 :
similarly situated individuals,
                                                                 :   19-CV-4892 (LL) (OTW)
              Plaintiff,                                         :
                                                                 :          ORDER
            -against-                                            :
                                                                 :
DCD CONSTRUCTION, LLC, et al.,                                   :
                                                                 :
              Defendants.                                        :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff and Defendants Karpov and Makarin appeared for a status conference on June

24, 2021.

         If Defendants would like to move for the appointment of limited pro bono counsel for

mediation, they shall file a letter with the Court by July 15, 2021. Filings by a pro se party shall

be sent to the Pro Se Intake Unit by email (Temporary_Pro_Se_Filing@nysd.uscourts.gov),

regular mail, or in-person delivery at the drop box at the Daniel Patrick Moynihan Courthouse

(500 Pearl Street, New York, NY 10007). Filing instructions are available at

https://nysd.uscourts.gov/forms/instructions-filing-documents-email and

https://www.nysd.uscourts.gov/prose.

         Plaintiff is directed to order a copy of the transcript, serve it on Defendants, and file

proof of service. Plaintiff is further directed to serve a copy of this Order on Defendants, and file

proof of service.
      SO ORDERED.



                                s/ Ona T. Wang
Dated: June 24, 2021                       Ona T. Wang
       New York, New York         United States Magistrate Judge




                            2
